Case 20-02745-5-JNC              Doc 47 Filed 10/20/20 Entered 10/21/20 09:41:56                            Page 1 of 9

 SO ORDERED.

 SIGNED this 20 day of October, 2020.




                                                        _____________________________________________
                                                        Joseph N. Callaway
                                                        United States Bankruptcy Judge
 ___________________________________________________________________


                             UNITED STATES BANKRUPTCY COURT
                            EASTERN DISTRICT OF NORTH CAROLINA
                                    WILMINGTON DIVISION

   IN RE:

   WILLIAM F. FLOYD, JR.                                                 CASE NO. 20-02743-5-JNC

               DEBTOR                                                    CHAPTER 11

   IN RE:

   JOSEPH W. FLOYD, IV.                                                  CASE NO. 20-02745-5-JNC

           DEBTOR                                                        CHAPTER 11

  OPINION ON MOTIONS SEEKING AUTHORIZATION TO MAKE TAX PAYMENTS

           On September 1, 2020, the court heard argument on two substantively identical Motions

 for Order Authorizing Payment of Prepetition Outstanding Payment and Check (collectively the

 “Motions”) filed August 27, 2020 by William F. Floyd, Jr. in case 20-02904-5-JNC (Dkt. 12) and

 by Joseph W. Floyd, IV in case 20-02905-5-JNC (Dkt. 12) (collectively, the “Debtors”). 1 The

 hearing resulted in two orders dated September 2, 2020 denying the relief sought (20-02904-5-

 JNC, Dkt. 22; and 20-02905-5-JNC, Dkt. 20). This opinion reflects the further basis for those

 orders.

           1
            After entry of the orders denying the relief sought in the Motions, both Debtors’ voluntarily chapter 11
 filings were procedurally consolidated into two preceding involuntary proceedings in which relief under chapter 11
 was granted to the Debtors by consent of all parties. See the identical consent orders at William F. Floyd, Jr., case no.
 20-02743-5-JNC, Dkt. 30; and Joseph W. Floyd, IV, case no. 20-02745-5-JNC, Dkt. 29.
Case 20-02745-5-JNC           Doc 47 Filed 10/20/20 Entered 10/21/20 09:41:56                     Page 2 of 9




                                                    Facts

         The Debtors’ Motions were filed two days after their respective chapter 11 cases were

 commenced. The Motions sought entry of an expedited order requiring the Debtors’ prepetition

 banking institutions 2 to honor and pay checks drawn on the respective accounts of the Debtors

 and their non-filing spouses issued to the United States Department of the Treasury, Internal

 Revenue Service (“IRS”), in the amounts of $38,792.00 (William F. Floyd, Jr.) and $36,045.00

 (Joseph W. Floyd, IV). The funds are attributable to and were intended to satisfy the liability of

 the Debtors and their non-filing spouses to the IRS for 2019 federal income taxes due per their tax

 returns for that year. The checks were issued and mailed to the IRS the week of July 13, 2020. For

 unknown reasons, the checks were not deposited by the IRS prior to the petition date in both cases

 of August 24, 2020. The Debtors asked for relief on an expedited basis because of concerns that

 they and their non-filing spouses will incur significant tax penalties, interests, and other costs due

 to the nonpayment of taxes if the checks are not promptly honored.

         The Debtors assert sections 105(a), 363(b) and 507(a) of the Bankruptcy Code authorize

 the payment of prepetition obligations on a postpetition basis provided that the payments are

 supported by sound business purposes or are necessary for a successful reorganization. They

 contend that the relief sought in the Motions is appropriate under 11 U.S.C. § 363(b)(1), which

 states a bankruptcy court may authorize the “use, sale, or lease, other than in the ordinary course

 of business, property of the estate.” The Debtors cite to the deference provided under the business

 judgment rule in chapter 11 for decisions made outside the ordinary course of business.

 Additionally, they point to section 507(a)(8), which the Debtors argue grants priority to

 governmental units to support an assertion that the IRS claim will eventually be paid in full in the


         2
           William F. Floyd, Jr.’s banking institution is Truist Bank (formerly Branch Banking & Trust Company)
 and Joseph W. Floyd, IV’s banking institution is Wells Fargo Bank, N.A.

                                                       2
Case 20-02745-5-JNC             Doc 47 Filed 10/20/20 Entered 10/21/20 09:41:56                          Page 3 of 9




 chapter 11 cases. Finally, the Debtors maintain the common law “Doctrine of Necessity” grants

 equitable powers to authorize pre-plan payment of the IRS claims pursuant to 11 U.S.C. § 105(a).

          In support of these position, the Debtors argue that a failure to honor the outstanding

 checks could subject them, and their non-filing spouses, to “potential” criminal liability under

 North Carolina law for issuance of a worthless check, the prosecution of which might not be

 prohibited by the automatic stay. 11 U.S.C. § 362(b)(1). They contend that criminal liability

 arising from their failure to pay prepetition debt would, under the circumstances, be “inequitable

 and run contrary to the spirit of the Bankruptcy Code.” The Debtors also state that the payments

 to the IRS are necessary because they and their spouses will become subject to additional and

 unnecessary financial penalties and interest associated with unpaid income taxes assessed for the

 tax year ending December 31, 2019 if not paid before the final tax deadline of October 15, 2020.

                                                   ANALYSIS

       A.     The Pre-Confirmation Payment of a Prepetition Debt Is Not Authorized
 Under 11 U.S.C. § 363(b) or 11 U.S.C. 507(a)(8).

          Pursuant to section 363(b)(1) of the Bankruptcy Code, and upon court approval, a chapter

 11 debtor-in-possession may be authorized to use, sell or lease property of the estate 3 outside of

 the ordinary course of business. In bankruptcy proceedings, the term “ordinary course of business”

 is used statutorily to refer to the use, sale or lease of estate property as being either “in” or

 “outside” of “the ordinary course of business.” In re Berry Good, LLC, 400 B.R. 741, 745-46

 (Bankr. D. Ariz. 2008) (“Although the debtor in possession or trustee may use property of the

 estate in the ordinary course of business, it does not have the right to pay prepetition claims, which


           3
             Although not defined by the Bankruptcy Code, “property of the debtor” is best understood to mean property
 that would have been part of the estate had it not been transferred. Its meaning is coextensive with its postpetition
 analog “property of the estate,” which includes all of the debtor's legal or equitable interests in property as of the
 commencement of the case. 11 U.S.C. § 541(a)(1). Since a debtor does not own an equitable interest in property he
 holds in trust for another, that interest is not “property of the estate” and, likewise, not “property of the debtor.”

                                                           3
Case 20-02745-5-JNC         Doc 47 Filed 10/20/20 Entered 10/21/20 09:41:56               Page 4 of 9




 would violate the Code's policy of equal treatment of similarly situated creditors. Generally,

 payment of such claims must await confirmation of the plan.”) (quoting Hon. Joan N. Feeney,

 Bankruptcy Law Manual § 11A:25 (Thomson/West 2008)). The Bankruptcy Code does not

 explicitly authorize courts to allow preferential payment of pre-petition obligations in spite of the

 priority scheme or outside of a confirmed plan of reorganization. In re FCX, Inc., 54 B.R. 833

 (Bankr. E.D.N.C. 1985) (citing In re B&W Enters., Inc., 713 F.2d 534, 537 (9th Cir. 1983)

 (holding “absent compelling reasons, we deem it unwise to tamper with the statutory priority

 scheme devised by Congress”).

        The Fourth Circuit has held that section 363(b)(1) can, under certain circumstances, permit

 the approval of non-ordinary course, pre-confirmation agreed transactions or contracts to proceed

 postpetition if the movant establishes a good and sound business reason for the pre-confirmation

 proposed use, sale, or lease of the property. In re Taylor, 198 B.R. 142, 156-57 (Bankr. D. Md.

 1996) (holding the debtor had failed to meet the requirements of the sound business purpose test

 and, therefore, a pre-confirmation sale of the nursing home assets was premature); In re Slate, No.

 14-03302-5-RDD, 2014 WL 4825365 at *2 (Bankr. E.D.N.C. Sep. 29, 2014).

        In Slate, the court held that the debtors showed by a preponderance of the evidence an

 exercise of sound business judgment justifying the continuation of pre-confirmation lease

 agreements. Id. at *8. In making the determination of whether a satisfactory business reason

 effects the use, sale or property under section 363, it applied the so-called “Lionel factors,”

 supplemented since by the General Motors decision. Id. at *5. The following factors were applied:

            a) the proportionate value of the asset to the estate as a whole;
            b) the amount of elapsed time since the filing;
            c) the likelihood that a plan of reorganization will be proposed and confirmed
               in the near future;
            d) the effect of the proposed disposition on future plans of reorganization;



                                                   4
Case 20-02745-5-JNC         Doc 47 Filed 10/20/20 Entered 10/21/20 09:41:56                Page 5 of 9




            e) the proceeds to be obtained from the disposition vis-a-vis any appraisals of
               the property;
            f) which of the alternatives of use, sale or lease the proposal envisions;
            g) whether the asset is increasing or decreasing in value;
            h) Does the estate have the liquidity to survive until confirmation of a plan?
            i) Will the sale opportunity still exist as of the time of plan confirmation?
            j) If not, how likely is it that there will be a satisfactory alternative sale
               opportunity, or a stand-alone plan alternative that is equally desirable (or
               better) for creditors?
            k) Is there a material risk that by deferring the sale, the patient will die on the
               operating table?

 In re Slate, 2014 WL 4825365, at *5-6 ; In re Lionel Corp., 722 F.2d 1063, 1071 (2d Cir. 1983);
 In re Gen. Motors Corp., 407 B.R. 463, 490-91 (Bankr. S.D.N.Y. 2009).

        Unlike the debtors in Slate, here the Debtors fail to articulate a good business reason for

 the use of estate funds to pay the pre-petition claims of the IRS outside priority and confirmation

 of the plan. The Debtors point to potential criminal liability and additional interest and penalties

 associated with the failure to honor the outstanding checks. However, all “gap” non-honored

 checks carry this risk, and no showing has been made that the Debtors intentionally presented

 checks without sufficient funding. In fact, the pleadings indicate that the Debtors fully intended to

 pay the tax debt prepetition, and only the failure of the IRS to process the tax returns in a prompt

 manner created the present situation. However, the debtors are not privy to the thoughts of the IRS

 in this matter. The IRS could be considering an audit or other action. Its motives are unknown.

 The Debtors’ assertion of possible criminal liability is far too remote, speculative, and unsupported

 by pleadings or evidence to be considered.

        In addition, the Debtors did not establish that the tax returns had been accepted as accurate

 by the IRS, or that the payment of the pre-petition tax claims would bring value to other creditors

 in the cases, directly or indirectly. The Debtors maintained that because the IRS claim (if the

 checks are not honored) will have tax priority status under section 507(a)(8) of the Bankruptcy

 Code ahead of general unsecured claims, honoring the checks now will save time and


                                                  5
Case 20-02745-5-JNC         Doc 47 Filed 10/20/20 Entered 10/21/20 09:41:56               Page 6 of 9




 administrative expenses that likely will be incurred later in the case on “a claim that will get paid

 anyway.” However, the Debtors have not shown how other creditors will be affected, or if the

 presented claim is even accurate. Given that the Debtors are accused of masterminding and

 perpetuating a prepetition multi-million dollar fraudulent financial pyramid scheme (commonly

 referred to as a “Ponzi Scheme”), the Debtors’ actual tax and unsecured creditor liability is

 extremely speculative. Without compelling facts, certainly not available two days into the chapter

 11 cases, no evidence of an adequate business reason or basis has been or even could be sufficient

 to bypass the usual confirmation procedure pursuant to section 363(b)(1).

      B. Relief Pursuant to 11 U.S.C. § 105(a) or the Doctrine of Necessities Is Not
 Warranted.

        Having failed to support the payment of prepetition tax claims prior to plan confirmation

 under section 363(b)(1), the Debtors next look to section 105(a). One of the fundamental pillars

 of the Bankruptcy Code is that prepetition unsecured creditors’ claims are satisfied on an equal

 basis pursuant to an approved plan. Prepetition unsecured claims do not get paid until all parties

 have had an opportunity to file proofs of claim and priority claims can be sorted out from general

 claims. Absent statutory dictates to the contrary, equal claims get equal treatment; thus, unpaid

 state income tax priority claims are on par with unpaid federal income tax claims, but behind

 certain other priority tax claims such as liability for unpaid wages or trust fund liability. Section

 105(a) of the Bankruptcy Code provides that bankruptcy courts “may issue any order, process, or

 judgment that is necessary or appropriate to carry out the provisions of this title.” 11 U.S.C. §

 105(a); see also Arrowsmith v. Lemberg Law, LLC (In re Health Diagnostics Lab., Inc.), 571 B.R.

 182, 192 (Bankr. E.D. Va. 2017) (stating that section 105(a) is a “broad grant of power” (quoting

 Caesars Entm't Operating Co. v. BOKF, N.A. (In re Caesars Entm't Operating Co.), 808 F.3d

 1186, 1188 (7th Cir. 2015))). Under section 105 the court can permit pre-plan payment of a pre-


                                                   6
Case 20-02745-5-JNC             Doc 47 Filed 10/20/20 Entered 10/21/20 09:41:56                           Page 7 of 9




 petition obligation when essential to the continued operation of the debtor. In re Ionosphere Clubs,

 Inc., 98 B.R. 174, 177 (Bankr. S.D.N.Y. 1989). Nevertheless, “section 105 may not be used as a

 vehicle to discriminate among priority claims when there is no compelling business need for such

 discrimination.” In re NVR L.P., 147 B.R. 126, 127 (Bankr. E.D. Va. 1992) (citing In re

 Ionosphere Clubs, Inc., 98 B.R. at 177). Section 105 may supplement but it does not replace,

 scramble, or change other provisions of the Bankruptcy Code.

          The ability of a Bankruptcy Court to authorize early payment of pre-petition debt when

 needed to facilitate the rehabilitation of the debtor was first articulated by the United States

 Supreme Court in Miltenberger v. Logansport, C. & S.W.R. Co., 106 U.S. 286, 27 L. Ed. 117, 1

 S. Ct. 140 (1882), and is commonly referred to as the "doctrine of necessity" rule. 4 The present

 day application of the doctrine of necessity remains largely unchanged from the reasoning and

 application in Miltenberger. See In re Lehigh & New Eng. Ry., 657 F.2d 570, 581-82 (3d Cir.

 1981) (“[I]n order to justify payment under the ‘doctrine of necessity’ rule, a real and immediate

 threat must exist that failure to pay will place the continued operation of the [debtor] in serious

 jeopardy.”). This rule recognizes the existence of, under certain circumstances, the judicial power

 to authorize payment of certain prepetition claims before completion of the reorganization process

 where necessary to the reorganization. See In re NVR L.P., 147 B.R. at 127 (citing In re Ionosphere

 Clubs, Inc., 98 B.R at 177) (“Under 11 U.S.C. § 105 the court can permit pre-plan payment of a

 pre-petition obligation when essential to the continued operation of the debtor.”); In re Eagle-

 Picher Indus., Inc., 124 B.R. 1021, 1023 (Bankr. S.D. Ohio 1991) (indicating that, “to justify



          4
            The United States Supreme Court first articulated the doctrine of necessity over a century ago, in the
 Miltenberger case, where it affirmed an authorization by the lower court of the use of receivership funds to pay pre-
 receivership debts owed to employees, vendors, and suppliers, among others, when such payments were necessary to
 preserve the receivership property and the integrity of the business in receivership. Miltenberger, 106 U.S. at 309-14.


                                                           7
Case 20-02745-5-JNC             Doc 47 Filed 10/20/20 Entered 10/21/20 09:41:56                           Page 8 of 9




 payment of a pre-petition unsecured creditor, a debtor must show that the payment is necessary to

 avert a serious threat to the Chapter 11 process”).

          The Fourth Circuit has construed the Bankruptcy Code as generally not permitting a

 distribution to unsecured creditors in a chapter 11 proceeding outside of a confirmed plan of

 Official Committee of Equity Sec. Holders v. Mabey, 832 F.2d 299, 302 (4th Cir. 1987):

          11 U.S.C. § 1121 provides for the filing of a plan of reorganization. Sections 1122-
          1129 set forth the required contents of a plan, the classification of claims, the
          requirements of disclosure of the contents of the plan, the method for accepting the
          plan, any modification thereof, the hearing required on confirmation of the plan and
          the requirements for confirmation. The clear language of these statutes, as well as
          the Bankruptcy Rules applicable thereto, does not authorize the payment in part or
          in full, or the advance of monies to or for the benefit of unsecured claimants prior
          to the approval of the plan of reorganization.

 Id. at 302.

          Despite the demonstrated disapproval of pre-confirmation payments to unsecured creditors

 in the Fourth Circuit, the Debtors request that the Mabey holding be ignored and the prepetition

 outstanding checks to the IRS be honored pursuant to section 105(a) and the doctrine of necessity

 under an unexplained equitable exception. Although not clearly addressed in Mabey 5, a deviation

 is allowable only on a narrow basis, such as when a debtor’s business cannot remain open because

 of a true emergency, and the only alternatives are to authorize the early payment or shut down the

 business and insure no return to creditors outside of nonoperating liquidation. See In re Universal

 Fin., Inc., 493 B.R. 735, 737-38 (Bankr. M.D.N.C. 2013). Consequently, if it exists at all, the

 doctrine of necessity requires dire, extraordinary, and rare circumstances, such as an immediate

 demise of a viable business or the protection of valuable assets.

                                                 CONCLUSION



          5
            Courts in the Fourth Circuit have assumed that the doctrine of necessity was not directly at issue in Mabey.
 See In re NVR L.P., 147 B.R. at 128 n.2.

                                                           8
Case 20-02745-5-JNC        Doc 47 Filed 10/20/20 Entered 10/21/20 09:41:56               Page 9 of 9




        In the instant case, no such showing has been made. The contention of “potential” criminal

 liability is too hypothetical, remote, and speculative to justify invoking the doctrine of necessity

 rule. Prepetition debts owed to taxing authorities are not uncommon in chapter 11 cases, and no

 evidence was presented that immediate, pre-confirmation payment to the IRS for pre-petition taxes

 is an extraordinary circumstance likely resulting in a major loss of other chapter 11 assets, or the

 case becoming an exercise in futility without hope of plan confirmation. The relative order of

 priority of claims found throughout the Bankruptcy Code must remain intact while creditors and

 other parties in interest are given an ample opportunity to assert and enforce their payment rights.

 Due process demands no less. For the reasons specified, the Debtors’ requests to authorize honor

 of the subject checks payable to the IRS were and are denied.

                                     END OF DOCUMENT




                                                  9
